DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-03-29. Claims 1-24 are pending, following Applicant's addition of new claims 21-24. Claims 1, 11 is/are independent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.
With respect to claim(s) 1 (see page(s) 10 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20190042779 to Agerstam et al. (hereinafter "Agerstam '779")) does not disclose controlling access to “host hardware resources” as claimed.  However, Agerstam '779 discloses controlling communication with host 114 via bus 124 determines access [Agerstam '779 ¶ 0032, 0040] to operating system and applications of host 114 [Agerstam '779 ¶ 0020] running on processor, memory, mass storage, etc. [Agerstam '779 ¶ 0063-0064, Fig. 8].  This new basis of rejection, necessitated by Applicant's amendments, is detailed in the rejections below.  Accordingly, Applicant's argument is unpersuasive.
With respect to claim(s) 7, In the previous Office Action(s) Examiner took Official Notice that certain facts are common knowledge or well-known in the art and thus constitute prior art to Applicant's claim(s) (viz., ". . . in such contexts the creation of a secure tunnel between devices is well known (e.g. Wi-Fi uses WEP and WPA encryption protocols). As such, communications between devices within a secure tunnel would be encrypted and decrypted").  Applicant argues (see page(s) 11 of Applicant’s Remarks) that the facts Noticed are not capable of instant and unquestionable demonstration ”.  However, "To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art."  MPEP § 2144.03.  At best, Applicant opines "no such support has been provided" and "Applicant does not believe that such is the case here".  Nowhere in Applicant's argument is a single technical feature of the Notice discussed, much less any error as to that feature pointed out.  Applicant's statements are conclusory and generic and fall short of the particularity required to adequately traverse a finding of Official Notice.  Accordingly, the noticed facts are taken to be admitted prior art.
With respect to claim(s) 8 (see page(s) 10 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, Agerstam '779) does not disclose a “controllable hardware input/output port”.  However, Agerstam '779 teaches a host device 114 containing an IO controller 130 that is connectable via a bus 124 [Agerstam '779 ¶ 0020] through an "INTERCONNECT" [Agerstam '779 Fig. 2, ¶ 0023]  to a peripheral 136 such that the peripheral is capable of being removed and inserted [Agerstam '779 ¶ 0025].  Furthermore, Agerstam '779 teaches that the host 114 communicates with the peripheral via a wired bus, such as universal serial bus (USB) [Agerstam '779 ¶ 0002, 0063].  Applicant's argument that Agerstam '779 fails to disclose a hardware port is baseless.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1, 7, and 8 and have been considered as detailed above.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s) 22, 24 is/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 ¶ 1 (pre-AIA ) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the specification does not describe:
a separate hardware connection for negotiation only between the programmable integrated circuit and the unverified peripheral device and
a separate hardware connection for access only between the unverified peripheral device and the hardware host resources and
a separate hardware connection for control only between the programmable integrated circuit and the access interface.
Examiner interprets the language of claim 22 to require a negotiation interface, an access interface, and a control interface, none overlapping with any of the others.  However, the specification describes at best a single (e.g., USB) external connection between the system 100 and the peripheral device 212/302 and some internal signaling between the programmable integrated circuit 196 and the gateway 204.  See Figs. 2-3 and ¶ 0046-0047.  Indeed, the word "separate"1 is not used in Applicant's Specification with regard to these features.  There is no disclosure of how the recited separate interfaces would be implemented, what type of interfaces would be appropriate in this system (beyond the single USB interface to the peripheral), or what effects are to be obtained by not allowing any of these interfaces to share any pins, lines, busses, ports, connectors, wires, logic, or software.  As such, there is no indication in the specification that the inventors had possession of such an arrangement.  Claim 24 suffers the same defects mutatis mutandis.
Claim(s) 22, 24 is/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 ¶ 1 (pre-AIA ) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, the specification does not enable:
a separate hardware connection for negotiation only between the programmable integrated circuit and the unverified peripheral device and
a separate hardware connection for access only between the unverified peripheral device and the hardware host resources and
a separate hardware connection for control only between the programmable integrated circuit and the access interface.
Examiner interprets the language of claim 22 to require a negotiation interface, an access interface, and a control interface, none overlapping with any of the others.  However, the specification teaches at best a single (e.g., USB) external connection between the system 100 and the peripheral device 212/302 and some internal signaling between the programmable integrated circuit 196 and the gateway 204.  See Figs. 2-3 and ¶ 0046-0047.
A determination as to nonenablement is based on consideration of all the evidence as a whole.  In re Wands, 858 F.2d 731, 737, 740 (Fed. Cir. 1998) (relevant factors include (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure).  See also MPEP § 2164.01(a) and § 2164.04.  Here, there is no guidance as to how to provide these three interfaces such that they do not share any pins, lines, busses, ports, connectors, wires, logic, software, or other components.  This leaves the person of ordinary skill in the art in the position of inventing the claimed system from whole cloth, including, for example, hardware for non-overlapping negotiation and access interfaces connected to the peripheral.  While the applicability of other factors for and against subject-matter eligibility has been considered, the weight of the factor(s) described above compels this conclusion.  Claim 24 suffers the same defects mutatis mutandis.

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Agerstam '779 
Agerstam '779 in view of Louboutin '142
Agerstam '779 in view of Louboutin '142 in view of AAPA
1
[Wingdings font/0xFC]


2
[Wingdings font/0xFC]


3
[Wingdings font/0xFC]


4
[Wingdings font/0xFC]


5
[Wingdings font/0xFC]


6

[Wingdings font/0xFC]

7


[Wingdings font/0xFC]
8
[Wingdings font/0xFC]


9
[Wingdings font/0xFC]


10
[Wingdings font/0xFC]


11
[Wingdings font/0xFC]


12
[Wingdings font/0xFC]


13
[Wingdings font/0xFC]


14
[Wingdings font/0xFC]


15
[Wingdings font/0xFC]


16

[Wingdings font/0xFC]

17


[Wingdings font/0xFC]
18
[Wingdings font/0xFC]


19
[Wingdings font/0xFC]


20
[Wingdings font/0xFC]


21
[Wingdings font/0xFC]


22
[Wingdings font/0xFC]


23
[Wingdings font/0xFC]


24
[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-5, 8-15, 18-24 is/are rejected under 35 U.S.C. § 102 as being anticipated by U.S. Publication 20190042779 to Agerstam et al. (hereinafter "Agerstam '779").  Agerstam '779 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Agerstam '779 discloses a system (processor(s), memory, computer readable media, storage, executable instructions [Agerstam '779 ¶ 0063-0064, Fig. 8]; communication with host 114 determines access [Agerstam '779 ¶ 0032, 0040] to operating system and applications of host 114 [Agerstam '779 ¶ 0020] running on processor, memory, mass storage, etc. [Agerstam '779 ¶ 0063-0064, Fig. 8])
Agerstam '779 discloses a gateway that interfaces peripheral devices and that controls access of hardware host resources of an information handling system by any of the peripheral devices (rendezvous server 128 verifies peripheral 136 before allowing peripheral 136 to use bus 124 to communicate with host 114 [¶ 0023]; if peripheral device 136 is denied access, I/0 controller 130 prevents use of bus 124 by refusing to transmit UUID of host 114 to peripheral device 136 [Agerstam '779 ¶ 0032]; denies data transfer from peripheral device if verification fails [Agerstam '779 ¶ 0040])
Agerstam '779 discloses at least one programmable integrated circuit that is programmed to detect a new or existing connection of an unverified peripheral device to the gateway during run-time of the system (rendezvous server 128 and I/0 controller 130 detect UUID of peripheral device 136 on bus 124, e.g. operating "according to various device interconnection protocols such as, for example, IEEE 1667, TCG OPAL, etc." [Agerstam '779 ¶ 0020, 0031]; determines "trustworthiness of peripherals detected after system boot" [Agerstam '779 ¶ 0038])
Agerstam '779 discloses perform a trust verification process with the unverified peripheral device  (verifies new peripheral device [Agerstam '779 ¶ 0031-0032, Fig. 2])
Agerstam '779 discloses control the gateway to enable access of the host resources by the unverified peripheral device when the unverified peripheral device becomes verified, and control the gateway to prevent access to the host hardware resources by the unverified peripheral device when the unverified peripheral device fails the trust verification process (verifies new peripheral device [Agerstam '779 ¶ 0031-0032, Fig. 2]; if peripheral device 136 is denied access, I/0 controller 130 prevents use of bus 124 by refusing to transmit UUID of host 114 to peripheral device 136 [Agerstam '779 ¶ 0032, 0040]; if peripheral device 136 is verified, I/0 controller 130 allow use of bus 124 by transmitting UUID of host 114 to peripheral device 136 [Agerstam '779 ¶ 0032, 0040] for communication with access operating system and applications of host 114 [Agerstam '779 ¶ 0020] running on processor, memory, mass storage, etc. [Agerstam '779 ¶ 0063-0064, Fig. 8])
Per claim 2 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the programmable integrated circuit is programmed to request a device certificate from the unverified peripheral device, validate a received device certificate by comparing with a corresponding reference certificate, request a digest of device boot code from the unverified peripheral device when the received device certificate is validated, verify a received digest from the peripheral device, and control the gateway to enable access of the host hardware resources by the unverified peripheral device when the received digest is verified (peripheral UUID 138 [Agerstam '779 ¶ 0019, Fig. 1] is provided by the manufacturer to both the peripheral device as well as a manifest accessible by the gateway; peripheral UUID is also part of a certificate signing request that is sent to the peripheral device [Agerstam '779 ¶ 0028]; peripheral UUID is validated by comparison between the one received from the peripheral device as well as the one present within the manifest associated with the peripheral device [Agerstam '779 ¶ 0031, Fig. 2]; device digest can be seen as a peripheral firmware measurement 305 [Agerstam '779 ¶ 0041, Fig. 3]; received firmware measurement is then validated and a data transfer protocol is enacted between the computational device and peripheral device based on the validation of the measurement [Agerstam '779 Fig. 3 elements 315, 320, and 330; ¶ 0041])
Per claim 3 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the programmable integrated circuit is programmed to request a device certificate from the unverified peripheral device, validate a received device certificate by comparing with a corresponding reference certificate, and deny access of the host hardware resources by the unverified peripheral device when the received device certificate is determined to be invalid (peripheral UUID 138 [Agerstam '779 ¶ 0019, Fig. 1] is provided by the manufacturer to both the peripheral device as well as a manifest accessible by the gateway; peripheral UUID is also part of a certificate signing request that is sent to the peripheral device [Agerstam '779 ¶ 0028]; peripheral UUID is validated by comparison between the one received from the peripheral device as well as the one present within the manifest associated with the peripheral device [Agerstam '779 ¶ 0031, Fig. 2]; device digest can be seen as a peripheral firmware measurement 305 [Agerstam '779 ¶ 0041, Fig. 3]; received firmware measurement is then validated and a data transfer protocol is enacted between the computational device and peripheral device based on the validation of the measurement [Agerstam '779 Fig. 3 elements 315, 320, and 330; ¶ 0041])
Per claim 4 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the programmable integrated circuit is programmed to request a device certificate from the unverified peripheral device, validate a received device certificate by comparing with a corresponding reference certificate, request a digest of device boot code from the unverified peripheral device when the received device certificate is validated, verify a digest received from the peripheral device, and deny access of the host hardware resources by the unverified peripheral device when the received digest is not successfully verified (peripheral UUID 138 [Agerstam '779 ¶ 0019, Fig. 1] is provided by the manufacturer to both the peripheral device as well as a manifest accessible by the gateway; peripheral UUID is also part of a certificate signing request that is sent to the peripheral device [Agerstam '779 ¶ 0028]; peripheral UUID is validated by comparison between the one received from the peripheral device as well as the one present within the manifest associated with the peripheral device [Agerstam '779 ¶ 0031, Fig. 2]; device digest can be seen as a peripheral firmware measurement 305 [Agerstam '779 ¶ 0041, Fig. 3]; received firmware measurement is then validated and a data transfer protocol is enacted between the computational device and peripheral device based on the validation of the measurement [Agerstam '779 Fig. 3 elements 315, 320, and 330; ¶ 0041])
Per claim 5 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the programmable integrated circuit is programmed to perform a predetermined verification failure procedure when the unverified peripheral device fails the trust verification process (denies 220 device onboarding process [Agerstam '779 ¶ 0031, Fig. 2]; denies/prevents 320 data transfer between the computing device 114 and the peripheral device 136 when a validation procedure fails [Agerstam '779 ¶ 0041, Fig. 3 at 320])
Per claim 8 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the gateway comprises at least one controllable hardware input/output port for enabling or disabling access (rendezvous server 128 and I/0 controller 130 control access [Agerstam '779 ¶ 0020, 0031, 0040] to bus 124, which is, e.g. a wired USB bus [Agerstam '779 ¶ 0002, 0063] to a peripheral 136 is removed and inserted [Agerstam '779 ¶ 0025])
Per claim 9 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the unverified peripheral device is coupled to the gateway after secure boot of the information handling system (rendezvous server 128 and I/0 controller 130 detect UUID of peripheral device 136 on bus 124, e.g. operating "according to various device interconnection protocols such as, for example, IEEE 1667, TCG OPAL, etc." [Agerstam '779 ¶ 0020, 0031]; determines "trustworthiness of peripherals detected after system boot" [Agerstam '779 ¶ 0038, 0037])
Per claim 10 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the unverified peripheral device is initially verified upon boot-up of the information handling system, and where the peripheral device monitor changes status of the unverified peripheral device to unverified after secure boot in response to a change of state of the unverified peripheral device (performs initial boot block measurement of the computing device, including an extension provided by the unverified peripheral device [Agerstam '779 ¶ 0037-0038]; computing device may initially verify a peripheral device during boot-up of the information handling system [Agerstam '779 ¶ 0037-0038; performs remote attestation in the aim of monitoring compliance to system policies, such as a previously verified peripheral device being tampered with [Agerstam '779 ¶ 0038])
Per claim 11 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 9 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 21 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the hardware host resources comprise at least one of a graphics processor unit (GPU), a display, a system storage, an input/output (1/0) device, at least a portion of a system memory, or an embedded controller (EC) (communication via bus 124 with host 114 determines access [Agerstam '779 ¶ 0032, 0040] to operating system and applications of host 114 [Agerstam '779 ¶ 0020] running on processor, memory, mass storage and accessing display, GPU, etc. [Agerstam '779 ¶ 0063-0064, Fig. 8])
Per claim 22 (dependent on claim 1):
The claim(s) is/are subject to rejections under 35 U.S.C. § 112(a) above.  In the alternative, assuming arguendo that Applicant's Specification contains § 112(a) support for the claim(s), Agerstam '779 contains disclosures at least as comprehensive as Applicant's Specification.  To advance compact prosecution, this rejection under 35 U.S.C. § 103 is made against the claim(s) should it/they survive § 112(a).
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses a separate negotiation interface providing communication between the programmable integrated circuit and the unverified peripheral device (rendezvous server 128, I/0 controller 130 control access and SDO agent 118 negotiate 150/154 with their counterparts on peripheral 136 over peripheral authentication channel 156 [Agerstam '779 ¶ 0043, 0022, 0034])
Agerstam '779 discloses a separate access interface selectably providing communication between the unverified peripheral device and the hardware host resources, the access interface initially locked to block the communication between the hardware host resources and the unverified peripheral device, and the access interface providing the communication between the hardware host resources and the unverified peripheral device only when the access interface is unlocked (if permitted by rendezvous server 128, I/0 controller 130 and SDO agent 118 [Agerstam '779 ¶ 0031-0032, 0041, Figs. 2-3], peripheral 136 communicates via bus 124 with host 114 determines access [Agerstam '779 ¶ 0032, 0040] to operating system and applications of host 114 [Agerstam '779 ¶ 0020] running on processor, memory, mass storage and accessing display, GPU, etc. [Agerstam '779 ¶ 0063-0064, Fig. 8])
Agerstam '779 discloses a separate control interface that is controlled by the programmable integrated circuit to unlock the access interface to provide the communication between the hardware host resources and the unverified peripheral device only when the unverified peripheral device becomes verified (rendezvous server 128, I/0 controller 130 and SDO agent 118 control access 220/230/320/325 to bus 124 [Agerstam '779 ¶ 0031-0032, 0041, Figs. 2-3]; rendezvous server 128, I/0 controller 130 and SDO agent 118 communicate with each other internally, not over USB bus 124 [Agerstam '779 ¶ 0023])
Per claim 23 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 21 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 24 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 22 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 16 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Agerstam '779 in view of U.S. Publication 20140196142 to Louboutin et al. (hereinafter "Louboutin '142").   Louboutin '142 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 6 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 does not disclose the trust verification process includes generating a first host nonce, sending the first host nonce with a request for a device certificate to the unverified peripheral device, receiving the device certificate from the unverified peripheral device with a second host nonce, determining that the first and second host nonces are equal to ensure valid communication with the unverified peripheral device, and comparing the received device certificate with a corresponding reference certificate to validate the device certificate
However, Agerstam '779 discloses the trust verification process includes generating a first host nonce, sending the first host nonce with a request for a device certificate to the unverified peripheral device, receiving the device certificate from the unverified peripheral device with a response, determining to ensure valid communication with the unverified peripheral device, and comparing the received device certificate with a corresponding reference certificate to validate the device certificate (trust verification process is outlined in Fig. 4, and in particular a challenge is transmitted 405 to the peripheral device [Agerstam '779 ¶ 0046]; a nonce is described as being included in the challenge transmitted in [Agerstam '779 ¶ 0046]; response received 415 by the computational device [Agerstam '779 ¶ 0046, Fig. 4])
Further:
Louboutin '142 discloses the trust verification process includes generating a first host nonce, sending the first host nonce with a request for a device certificate to the unverified peripheral device, receiving the device certificate from the unverified peripheral device with a second host nonce, determining that the first and second host nonces are equal to ensure valid communication with the unverified peripheral device, and comparing the received device certificate with a corresponding reference certificate to validate the device certificate (challenge-response scheme with which a peripheral device authentication protocol is performed by a host device [Louboutin '142 ¶ 0062, Fig. 2 at 308]; digital certificate is initially requested, received and then verified by comparing it known good certificates [Louboutin '142 ¶ 0062]; nonce is sent to the peripheral device, which is then signed and sent back to the host device and validated using the public key associated with the digital certificate [Louboutin '142 ¶ 0062])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the host and peripheral structure of Agerstam '779 with the challenge-response protocol of Louboutin '142 to arrive at an apparatus, method, and product including:
the trust verification process includes generating a first host nonce, sending the first host nonce with a request for a device certificate to the unverified peripheral device, receiving the device certificate from the unverified peripheral device with a second host nonce, determining that the first and second host nonces are equal to ensure valid communication with the unverified peripheral device, and comparing the received device certificate with a corresponding reference certificate to validate the device certificate
These sources are appropriate to apply as they are from the same field of endeavor, namely, device authentication.  A person having ordinary skill in the art would have been motivated to combine them at least because the communications between the computational device and the peripheral device would be able to be secured through public key cryptography, aiding in the security of the challenge-response protocol and broadening the utility of the claimed invention, as communications could then be performed over an unsecure connection without the information being altered by an adversary.  A person having ordinary skill in the art would have been further motivated to combine them at least because Louboutin '142 teaches [Louboutin '142 ¶ 0062, Fig. 2 at 308] modifying a peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4] such as that of Agerstam '779 to arrive at the claimed invention; because doing so constitutes use of a known technique (public key cryptography, verification of a nonce [Louboutin '142 ¶ 0062, Fig. 2] to improve similar devices and/or methods (peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4]) in the same way; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4] controls access by peripherals using public key cryptography and verification of a nonce to authenticate communications [Louboutin '142 ¶ 0062, Fig. 2]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 16 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 7, 17 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Agerstam '779 in view of Louboutin '142 in view of Applicant's Admitted Prior Art ("AAPA").
Per claim 7 (dependent on claim 1):
Agerstam '779 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 does not disclose the trust verification process includes generating a first host nonce, encrypting and sending a message including a digest request and the first host nonce using a certificate received from the unverified peripheral device, decrypting an encrypted response from the unverified peripheral device to retrieve a device digest and a second host nonce, determining that the first and second host nonces are equal to ensure valid communication with the unverified peripheral device, and comparing the received device digest with a reference digest to verify the device digest
However, Agerstam '779 discloses the trust verification process includes generating a first host nonce, sending a message including a digest request and the first host nonce using a certificate received from the unverified peripheral device, receiving a response from the unverified peripheral device to retrieve a device digest, determining to ensure valid communication with the unverified peripheral device, and comparing the received device digest with a reference digest to verify the device digest (trust verification process transmits challenge 405 to the peripheral device [Agerstam '779 ¶ 0046]; nonce is described as being included in the challenge transmitted in [Agerstam '779 ¶ 0046]; peripheral firmware measurement provides 305 digest [Agerstam '779 ¶ 0041, Fig. 3]; receives corresponding response from peripheral and validates [Agerstam '779 ¶ 0046, Fig. 4 at 415]; received firmware measurement is then validated and a data transfer protocol is enacted between the computational device and peripheral device based on the validation of the measurement [Agerstam '779 ¶ 0041, Fig. 3 at 315, 320, and 330];
Further:
Louboutin '142 discloses the trust verification process includes generating a first host nonce, sending a message including a digest request and the first host nonce using a certificate received from the unverified peripheral device, receiving a response from the unverified peripheral device to retrieve a device digest and a second host nonce, determining that the first and second host nonces are equal to ensure valid communication with the unverified peripheral device, and comparing the received device digest with a reference digest to verify the device digest (challenge-response scheme with which a peripheral device authentication protocol is performed by a host device [Louboutin '142 ¶ 0062, Fig. 2 at 308]; digital certificate is initially requested, received and then verified by comparing it known good certificates [Louboutin '142 ¶ 0062]; nonce is sent to the peripheral device, which is then signed and sent back to the host device and validated using the public key associated with the digital certificate [Louboutin '142 ¶ 0062])
For the reasons detailed above with respect to claim 6, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the host and peripheral structure of Agerstam '779 with the challenge-response protocol of Louboutin '142 to arrive at an apparatus, method, and product including:
the trust verification process includes generating a first host nonce, sending a message including a digest request and the first host nonce using a certificate received from the unverified peripheral device, receiving a response from the unverified peripheral device to retrieve a device digest and a second host nonce, determining that the first and second host nonces are equal to ensure valid communication with the unverified peripheral device, and comparing the received device digest with a reference digest to verify the device digest
Further:
AAPA (Official Notice) discloses that in such contexts the creation of a secure tunnel between devices is well known (e.g. Wi-Fi uses WEP and WPA encryption protocols). As such, communications between devices within a secure tunnel would be encrypted and decrypted.
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the host and peripheral structure of Agerstam '779 with the encryption of verification messages known in the art to arrive at an apparatus, method, and product including:
the trust verification process includes generating a first host nonce, encrypting and sending a message including a digest request and the first host nonce using a certificate received from the unverified peripheral device, decrypting an encrypted response from the unverified peripheral device to retrieve a device digest and a second host nonce, determining that the first and second host nonces are equal to ensure valid communication with the unverified peripheral device, and comparing the received device digest with a reference digest to verify the device digest
These sources are appropriate to apply as they are from the same field of endeavor, namely, device authentication.  A person having ordinary skill in the art would have been motivated to combine them at least because the communications between the computational device and the peripheral device would be made confidential by encryption, aiding in the security of the challenge-response protocol and broadening the utility of the claimed invention, as communications could then be performed over an unsecure connection without the information being obtained by an adversary.
Per claim 17 (dependent on claim 11):
Agerstam '779 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "Separate" appears in the Specification only in a statement concerning whether a GPU may be separate from a CPU.  [Specification ¶ 0030].